PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/952,931
Filing Date: 13 Apr 2018
Appellant(s): Doerflinger et al.



__________________
Elias T. Larson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/13/21.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/12/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claims 1, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostolecki-Page in view of Goto, U.S. Patent Application Publication 2004/0123720.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostolecki-Page-Goto in view of Procter, U.S. Patent 2,910,880.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostolecki-Page-Goto in view of Arnold, U.S. Patent 8,038,351.

Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeindler, U.S. Patent 2,068,160 in view of Page, U.S. Patent 4,336,630 and Goto, U.S. Patent Application Publication 2004/0123720.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeindler-Page-Goto as applied to claim 1 above, and further in view of Forbes, U.S. Patent 2,422,892.

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostolecki-Page in view of Goto, U.S. Patent Application Publication 2004/0123720.
Kostolecki teaches a caster comprising a base (10), a swivel coupled to the base (14), a support arm (16) coupled to the swivel at a first support end of the support arm, and a second support end opposite the first support end, a wheel (24) rotatably coupled to the support arm at the second support end and having a hole at a radial center of the wheel, an axle (20) extending through the hole of the wheel and coupling to the support arm, a brake arm (44/54) rotatably disposed about the axle.  Kostolecki further teaches the use of a bushing (40) between the brake arm (44) and support arm (16).
Kostolecki does not teach a washer comprised of a high lubricity material disposed between the brake arm and support arm.
Page clearly teaches a caster with a washer disposed between a brake arm and a support arm (see 26/27, 29, 23, figs. 2).
Goto teaches a substantially flat washer 65 comprised of a high lubricity material or with a lubricant coating (see claim 4, see paragraph [0042]).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide a washer composed of a high-lubricity material between the brake arm and support arm of Kostolecki because washers are notoriously old and well known in the art to provide bearing surfaces between the faces of machine elements to improve seating and a washer with a lubricant coating, as taught by Goto, would reduce wear on the elements, [Claim 1].
Claim 3, see Kostolecki, fig. 2, elements 20, 22 and note bolt head.
Regarding Claim 6, see elements 44 and 54 which comprising a lever and a handle.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostolecki-Page-Goto in view of Procter, U.S. Patent 2,910,880.
Kostolecki-Page-Goto teaches the structure of the device (see rejection of Claim 1) required to perform the claimed method but is silent with regard to the specific steps of the method.
Procter teaches the general method of loosening a nut to adjust a relatively rotating machine element and then providing lubrication, albeit, through use of a grease fitting.  See Col 2, Lns 34-69.
At the time of the invention it would have been obvious to one of ordinary skill in the art to perform the exact method steps claimed on the structure of Kostolecki-Page-Goto because lubrication is notoriously old and well known and loosening a nut without complete removal would prevent loss of the nut while still permitting application of lubricant to the necessary components, [Claim 9].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostolecki-Page-Goto in view of Arnold, U.S. Patent 8,038,351.
Kostolecki teaches a caster comprising a base (10), a swivel coupled to the base (14), a support arm (16) coupled to the swivel at a first support end of the support arm, and a second support end opposite the first support end, a wheel (24) rotatably coupled to the support arm at the second support end and having a hole at a radial center of the wheel, an axle (20) extending through the hole of the wheel and coupling to the support arm, a brake arm (44/54) rotatably disposed about the axle.  Kostolecki further teaches the use of a bushing (40) between the brake arm (44) and support arm (16).
Kostolecki does not teach a washer comprised of a high lubricity material disposed between the brake arm and support arm.

Goto teaches a substantially flat washer (65) having no less than 10% by weight of polytetrafluoroethylene (see Goto paragraph [0042]).
Arnold teaches a friction reducing washer between two rotating elements and washer is made of PTFE.  See fig. 3, elements 150, 160, 170, 180 and see Col 3, Lns 4-16.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide a washer in the style of Goto between the brake arm and support arm of Kostolecki (in the location as taught by Page) because washers are notoriously old and well known in the art to provide bearing surfaces between the faces of machine elements to improve seating and a washer of PTFE as taught by Arnold, would reduce wear on the elements.  Furthermore, Goto teaches a washer having a minimum composition by weight of PTFE and it is therefore considered further obvious to provide a washer composed of PTFE as taught by Arnold because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05 [R-5], [Claim 10].

Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeindler, U.S. Patent 2,068,160 in view of Page, U.S. Patent 4,336,630 and Goto, U.S. Patent Application Publication 2004/0123720.
Zeindler teaches a caster comprising a base (20), a swivel coupled to the base (3), a support arm (6) coupled to the swivel at a first support end of the support arm, and a second support end opposite the first support end, a wheel (7) rotatably coupled to the support arm at the second support end and having a hole at a radial center of the wheel, an axle (8, 12) extending through the hole of the wheel and coupling to the support arm, a brake arm (14) rotatably disposed about the axle.

Page clearly teaches a caster with a washer disposed between a brake arm and a support arm (see 26/27, 29, 23, figs. 2).
Goto teaches a substantially flat washer with a lubricant coating (see claim 4).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Zeindler with a substantially flat washer composed of a high-lubricity material (as taught by Goto) between the brake arm and support arm (the location taught by Page) because washers are notoriously old and well known in the art to provide bearing surfaces between the faces of machine elements to improve seating and the lubrication would reduce friction wear and therefore extend the life of the device, [Claim 1].
Regarding Claim 2, Zeindler clearly teaches the use of lubricant, see fig. 2 and note grease nipple.  Zeindler further teaches the brake arm including first and second sides.
Zeindler is silent with regard to the extent of the lubrication.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Zeindler with lubrication of first and second sides of the brake arm because the brake arm is movable relative to the remaining structure because lubrication is widely known to reduce wear-and-tear on relatively moving machine parts.  Furthermore, it appears to be inherent that the lubricant would work its way onto the both sides of the brake arm through repeated use.
Regarding Claims 4, see Zeindler swivel 3, pin 19 and keepers 21, see fixed mode of swivel in fig. 4 and swivel mode (fig. 1) where the wheel is rotatable around an axis perpendicular to the base.
Regarding Claim 5, see pin 19 of Zeindler which is insertable in the swivel in keepers 21 to cause the caster wheel to selectively operate in either one of the fixed (fig. 4) and swivel (figs.1-2) mode.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeindler-Page-Goto as applied to claim 1 above, and further in view of Forbes, U.S. Patent 2,422,892.
The Zeindler-Page-Goto combination does not teach a swivel bracket with opposing first and second sides and a support pin extending from the first swivel bracket side to the second swivel bracket side.
Forbes teaches a similar caster with a swivel which includes two swivel brackets 20-23 having opposing first and second swivel bracket sides (see fig. 2 which shows first and second sides of swivel bracket) with a support pin (25) extending from first swivel bracket side to the second swivel bracket side (see fig. 2).
At the time of the invention it would have been obvious to provide Zeindler-Page-Goto with a swivel bracket in the style of Forbes because that would permit disassembly for easier packing and shipping of the caster assembly, [Claim 7].
Regarding Claim 8, see support arms 14 coupled to swivel 20.

(2) Response to Argument
Applicant’s arguments under bullet “A” are traversed.
Examiner concedes that Kostolecki does not teach a washer disposed between the brake arm and support arm.  
Page is not relied upon to teach a washer with high-lubricity characteristics or to teach friction reduction at all.  Page is only relied upon as evidence that it is well known in the caster arts to put washers between brake arms and support arms.  The washer of Page does have a different function than that of Applicant’s device, however, the Examiner’s rejection does not state that Page teaches “a substantially flat washer”, but only states that “Page clearly teaches a caster with a washer disposed between a brake arm and a support arm (see 26/27, 29, 23, figs. 2)” which teaches the POSITION of the 
Applicant’s arguments that Goto is non-analogous art are traversed.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Goto is reasonably pertinent to the particular problem solved.  Applicant appears to be arguing the “substantially flat washer” composed of “high-lubricity material” and located “between the brake and the support arm” of a caster is inventive.  Examiner disagrees.  If the inventiveness of a device is based on washer technology then the “particular problem” at hand would be an extremely broad universe of washer applications.  Washers are notoriously old and well known mechanical elements and are employed as plain bearings, spacers, friction elements (both to increase and decrease friction as desired) and load distributors.  Therefore, any device which employs washers could be considered “reasonably pertinent” to the Applicant’s problem.  Goto teaches the use of a washer between relatively rotating mechanical components and is therefore interpreted to be “reasonably pertinent”.  The washer of Goto is not unique and Goto represents only a readily available 
The Kostolecki-Page-Goto combination amounts to the caster base art of Kostolecki modified by placing a substantially flat washer of high lubricity (taught by Goto) in the position taught by the caster art of Page, see drawing selection below and compare to fig. 4 of Kostolecki.  A flat washer of high lubricity material would reduce friction between the faces of the brake arm and the support arm which would reduce friction and therefore wear-and-tear.  Casters are often used in applications such as grocery carts which may receive high frequency usage of a brake and it would therefore be beneficial to reduce the wear-and-tear of the brakes to minimize the need for replacement of the structure.

    PNG
    media_image2.png
    640
    694
    media_image2.png
    Greyscale

As noted above, the brake arm (44/54) of Kostolecki both rotates and slides relative to elements 30/38 at the interface shown below.  This interface is a prime location for providing a washer to reduce wear-and-tear between the mechanical elements of 44/54 and 30/38 which is a notoriously old and well known use for washers.




    PNG
    media_image3.png
    558
    430
    media_image3.png
    Greyscale

Applicant repeatedly attacks the references in a piecemeal fashion.  These arguments are traversed.  Examiner HAS NOT argued that Kostolecki teaches the washer structure.  Examiner HAS NOT argued that Page teaches the washer structure.  Examiner has argued that Kostolecki teaches the base art, Page teaches the location of the washer within the structure of the base art and Goto teaches the washer structure as claimed.  
Applicant’s arguments that Page teaches away from the claimed combination is traversed.  The Examiner has not relied upon ANY of the structure of the Page washer.  Examiner’s rejection reads:

Applicant’s argument that “it is unclear how the washer 65 of Goto…could possibly be used to apply a force to the leg 23 against the wheel 25 of Page”.  This argument is purely spurious.  The rejection does not set forth any reliance on or teaching derived from the structure of the washer of Page.  Applicant’s arguments are simply outside the scope of the rejection at issue.
Applicant’s arguments that there is no motivation to combine Page and Goto are also traversed.  As stated above, the structure of Page is NOT modified by Goto therefore any argument that there is no motivation to modify Page with Goto is spurious and outside the scope of the rejection of record.  No suggestion or motivation is required when there is no modification.
Applicant’s arguments under bullet “B” are traversed.
Proctor is relied upon to teach the general method of loosening a nut to provide lubrication to machine elements.  The rejection on record simply DOES NOT rely on Proctor for teaching a “substantially flat washer” composed of “high lubricity material”.  Applicant’s arguments are spurious and outside the scope of the rejection at issue.
Proctor teaches the notoriously old and well known process of lubricating the elements of rotating machinery which is reasonably pertinent to the process of loosening a nut and lubricating a caster structure.
Applicant’s arguments under bullet “C” are traversed.
Applicant is arguing that Arnold fails to rectify the shortcomings of Kostolecki and Page regarding the claimed washer structure.  However, Arnold is only relied upon to teach the use of PTFE in the washer of the instant combination of Kostolecki-Page-Goto-Arnold.  Examiner does refer to elements 150, 160, 170 and 180 of Arnold as “washers” when Arnold discloses them as “bearing liners”, however, this is once again outside the scope of the rejection as Arnold is NOT relied upon to teach a 
Furthermore, PTFE is commercially known as Teflon™ which is well known as a high lubricity non-metallic material.  Casters are often used in applications such as shopping carts which experience both indoor and outdoor use and may be exposed to corrosive conditions outside.  Therefore, using a Teflon washer would promote low friction rolling with a non-metallic structure which would not corrode.
Applicant’s arguments under bullet “D” are traversed.
Applicant’s arguments directed to Zeindler in view of Page and Goto are traversed for the same reasons the arguments directed to Kostolecki in view of Page and Goto are traversed in the previous bullets.  Zeindler is modified by Page and Goto as set forth in the annotated drawing selection below for the hypothetical combination:

    PNG
    media_image4.png
    674
    644
    media_image4.png
    Greyscale

Applicant’s argument that Page and Goto does not cure the deficiencies of Zeindler are traversed.  The washer of Page is not modified to be used with Zeindler.  The washer of Page is used to show the claimed POSITION of a washer (see drawing selection above).  Any argument directed to modifying the washer of Page is simply outside the scope of the rejection on record.  
Applicant’s arguments directed toward Goto are traversed.  Goto is not relied upon to teach a brake arm and a support arm and arguments directed against Goto for this reason are outside the scope of the rejection of record.  Furthermore, Goto explicitly teaches a washer “having no less than 10% by weight of polytetrafluoroethylene” which is also known as Teflon™ which is known and marketed as a high lubricity material.  
Applicant’s arguments that Goto is non-analogous art are traversed.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Goto is reasonably pertinent to the particular problem solved.  Applicant appears to be arguing the “substantially flat washer” composed of “high-lubricity material” and located “between the brake and the support arm” is inventive.  Examiner disagrees.  If the inventiveness of a device is based on washer technology then the “particular problem” at hand would be an extremely broad universe of washer applications.  Washers are notoriously old and well known mechanical elements and are employed as plain bearings, spacers, friction elements (both to increase and decrease friction as desired) and load distributors.  Therefore, any device which employs washers could be considered “reasonably pertinent” to the Applicant’s problem.  Goto teaches the use of a washer between relatively rotating mechanical components and is therefore interpreted to be “reasonably pertinent”.  The washer of Goto is not unique and Goto represents only a readily available piece of evidence that “substantially flat washers” of “high lubricity” are well-known in the mechanical arts.  Furthermore, there is no evidence in Goto that such washers are only used in stringed instruments.  The use of such a washer in a stringed instrument does not constitute a “teaching away” form the caster field of endeavor, but constitutes evidence for how pervasive the use of a “substantially flat washer” is in the mechanical arts.  Furthermore, washer 65 of Goto is used on a shaft (40/44) which is structurally similar to the use claimed by the Applicant.
Applicant’s arguments under bullet “E” are traversed.
Forbes is simply not relied upon to teach “a substantially flat washer disposed between a brake arm and a support arm”.  Forbes is relied upon to teach a swivel caster with swivel brackets and a support pin.  Applicant’s arguments are outside the scope of the rejection on record.
(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.

/MATTHEW J SULLIVAN/Examiner, Art Unit 3677                                                                                                                                                                                                        
Conferees:
/DAVID OKONSKY/
Supervisory Patent Examiner, Art Unit 3600


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.